Garland, J.
The object of this suit is to annul and set aside a sale made by the sheriff of the District Court of the First District, of one hundred and seventy shares of the stock of the Bank of Louisiana, purchased by that institution, and to obtain a judgment decreeing the shares to belong to the plaintiff. The facts are, that the bank discounted a note for upwards of #20,000, drawn by the company, the payment of which was secured by the pledge of 170 shares of the stock of the Bank of Louisiana, and a number of shares of the Bank of Orleans. Suit was brought on the note, in the District Court, a judgment obtained, and various executions issued, under the last of which the 170 shares of stock were seized and sold by the sheriff and purchased *52by the agent of the bank. The Insurance Company now alleges that said sale is a nullity : first, because no legal notice of seizure was given ; secondly, because the property was not legally advertised ; thirdly, because the sheriff did not, when he sold the stock, have it or the certificate therefor in his possession, and did not exhibit it to the bidders or purchasers at the sale ; fourthly, because no appraisement was made of the stock previous to selling it, and because, generally, the requisitions of the law have not been complied with.
The defendants excepted to the jurisdiction of the Commercial Court, and aver that it cannot annul or set aside the proceedings of the District Court; and further, that there is no president or directors of the Insurance Company, nor any person authorised by law to institute this suit. As the defendant’s counsel was not present when this exception was tried the court over-ruled it, the judge saying, in his reasons for his judgment on the merits, that he presumed it was abandoned. The case was tried on the merits, and a judgment given for the defendants, from which the plaintiffs have appealed.
On the trial it was proved that Henry Lockett signed the note sued on, as the president, pro tempore, of the Insurance Company. The citation was served on him when the suit was instituted, and he does not appear even to have been superseded in that office. The notice of seizure was not served on him by the sheriff ; but the sheriff returns, that written notice of seizure was left at the office of Charles Harrod, president of the company, in the hands of Mr. Heyl, on the 12th of May, 1843. At this period it is shown that Harrod was not the president of the company, nor had he been for several years. Heyl is not shown to have been an officer of the company, nor is it pretended that he was. No advertisement was posted on the door oí the church, nor of the court house ; and no appraisement was made previous to the sale.
As to the exceptions filed by the defendants, we are of opinion that the court did not err in overruling them. The first is, that the Commercial Court cannot annul or set aside the proceedings of the District Court. This is true, so far as the judicial proceedings of the latter tribunal come in question; but it is not the case where the executory proceedings of the sheriff are set *53up as tbe basis of a title to property claimed to have been alienated. Here tbe defendants set up the proceedings of the sheriff as giving them a title, and we are of opinion that the Commercial Court has power to examine them, to see if the requisites of the law have been complied with. It is an every day occurrence for courts to look into the proceedings relating to the disposition of the property composing successions, when set up as giving a title. The case cited by the counsel from 8 Martin, <33, does not sustain his position.
The second exception is rather an unfortunate one for the defendants. The president of the company, and those representing it in this action, are identically the same persons with whom the bank made their contract, and against whom they brought suit and obtained a judgment. No other president or directors, seem to have been chosen since, and the charter says, that when a president and directors are once selected, they shall serve until others are elected to replace them. The corporation is not dissolved by a failure to elect directors by the stockholders. 1 Moreau’s Dig. 603, sec. 6.
Upon the merits of the case we cannot agree with the judge of the Commercial Court, that the evidence establishes that Harrod was the president of the company, that his place of business was. the place of business of the corporation, and that the notice of seizure came to his hands. The contrary of these positions is the true state of the case. The minute book of the company, which is in evidence, shows that Harrod resigned as president of the company, on the 29th November, 1838, and that Lockett was appointed his successor. Harrod, in 1843, had a situation and office in the Atchafalaya Bank, with which the Insurance Company had no connection, so far as we are informed. He was one of the liquidating committee, it is true, but not the principal member, or chairman. The sheriff does not say either in his return, or evidence, that he gave a notice of seizure to Harrod; on the contrary, he says it was handed to one Heyl, who never had any connection with the company, and who, when examined, does not say that he gave it to Harrod. He swears that he was employed in the Atchafalaya Bank, and that when persons came there with papers for Harrod, he laid them *54on his desk, without ever looking at them. He never saw any notice at all. Admitting that Harrod was the proper person to whom the notice should have been given, this was not a suffix cient service of it. Code of Practice, art. 198.
We are of opinion that the notice of seizure was illegal; and the sale made under it consequently confers no title on the defendants. There are other grounds of nullity; but it is not necessary to state or decide them.
The judgment of the Commercial Court is, therefore, annulled and reversed, and it is ordered and decreed that the sale made by the sheriff of the District Court to the defendants, of the one hundred and seventy shares of the stock of the Bank of Louisiana, be annulled and set aside, as being illegal; and that the plaintiffs recover the same, subject to the pledge in favor of. the Bank of Louisiana, and the judgment in their favor, and the privilege acquired by the seizure; the appellees paying the costs, in both courts.